BURNETT, J.
The defendant was charged in an information filed by the district attorney of Sacramento County with the crime of assault with intent to murder one W. R. Cook, a deputy sheriff of said county.
*400He was regularly tried and convicted, he moved for a new trial, which was denied, and has appealed from said order and the judgment sentencing him to the penitentiary. There has been no appearance for him in this court, but we have examined the record and find that he was fairly tried and justly convicted.
The judgment and order are therefore affirmed.
Finch, P. J., and Hart, J., concurred.